Citation Nr: 1823873	
Decision Date: 04/19/18    Archive Date: 04/26/18

DOCKET NO.  12-05 396	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to compensation under 38 U.S.C. § 1151 for right eye blindness, claimed as due to Department of Veterans Affairs (VA) lack of proper care/negligence in providing surgical and outpatient treatment.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran, his wife, and his brother


ATTORNEY FOR THE BOARD

Michael T. Osborne, Counsel


INTRODUCTION

The Veteran had active service from November 1977 to November 1981.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina, which denied the Veteran's claim of entitlement to compensation under 38 U.S.C. § 1151 for right eye blindness, claimed as due to VA lack of proper care/negligence in providing surgical and outpatient treatment ("1151 claim").  The Veteran disagreed with this decision later in May 2010.  He perfected a timely appeal in March 2012.  A videoconference Board hearing was held in November 2014 before the undersigned Veterans Law Judge and a copy of the hearing transcript has been added to the record.

The Veteran appointed his current service representative to represent him before VA by filing a VA Form 21-22 in August 2011.

In February 2015, the Board denied the Veteran's 1151 claim.  The Veteran, through an attorney, appealed the Board's February 2015 decision to the United States Court of Appeals for Veterans Claims (Court).  In July 2016, the Court vacated and remanded the Board's February 2015 decision.


FINDING OF FACT

The record evidence shows that the Veteran's right eye blindness was not proximately due to or the result of VA carelessness, negligence, lack of proper skill, error in judgment or similar instance of fault on the part of VA in furnishing reasonable care, or to an event not reasonably foreseeable.


CONCLUSION OF LAW

The criteria for entitlement to compensation for right eye blindness, claimed as a result of VA surgical and outpatient treatment, under the provisions of 38 U.S.C. § 1151, have not been met.  38 U.S.C. §§ 1151, 5107 (West 2012); 38 C.F.R. §§ 3.159, 3.361 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran contends that his right eye blindness, which occurred following VA surgical and outpatient treatment for right eye problems in December 2007, was not a reasonably foreseeable consequence of the treatment which he received from the VA health care system at that time and constituted negligence/lack of care by his VA treating clinicians.  He specifically contends that, if he had known that right eye blindness was a reasonably foreseeable consequence of the surgical and outpatient treatment which he received from VA in December 2007, he would not have consented to surgery.  He also contends that, but for VA's negligence in providing surgical and outpatient treatment for right eye problems (elevated intraocular pressure) in December 2007, he would not have experienced right eye blindness.

Factual Background and Analysis

The Board finds that the preponderance of the evidence is against granting the Veteran's claim of entitlement to compensation under under 38 U.S.C. § 1151 for right eye blindness, claimed as due to VA lack of proper care/negligence in providing surgical and outpatient treatment.  As noted, the Veteran contends that VA was negligent in providing him with surgical and outpatient treatment in December 2007 for right eye problems (elevated intraocular pressure) and he experienced right eye blindness as a result of VA negligence/lack of care in providing this treatment.  The Veteran also contends that, if he had known that right eye blindness was a reasonably foreseeable consequence of the surgical and outpatient treatment which he received from VA in December 2007, he would not have consented to surgery.  The record evidence does not support his assertions regarding VA negligence/lack of care in providing him with surgical and outpatient treatment in December 2007 for right eye problems.  The record evidence also does not support his assertions regarding the reasonably foreseeable potential outcomes of the treatment which he received from VA, including the question of his consent to the December 2007 right eye surgery.

Contrary to the Veteran's assertions, the record evidence shows that, in fact, he received appropriate care for his elevated intraocular pressure, including undergoing surgery (an Ahmed valve implant procedure) on December 11, 2007, and the right eye blindness which he experienced following this surgical procedure was a reasonably foreseeable outcome.  The record evidence also shows that the Veteran provided informed consent to this surgical procedure and acknowledged the potential risks involved in this surgery (and a subsequent right eye surgery later in December 2007).  For example, in November 2007, a VA physician in the VA Medical Center ophthalmology department found that the Veteran had abnormal intraocular pressure in the right eye related to glaucoma.  The Veteran's visual acuity was 20/60 in his right eye.  The VA physician recommended an Ahmed valve implant in the Veteran's right eye.  

On December 11, 2007, the Veteran underwent the Ahmed valve implant procedure.  He provided his informed consent to the procedure, signing a form which indicated that the known risks of the procedure included blindness. 

On December 12, 2007, the Veteran returned for a postsurgical examination.  The attending VA physician noted that the Veteran had "pain last night alleviated with [T]ylenol" and had "[intraocular pressure] elevated this morning."  This physician also found that the iris was clogging the tube shunt set up by the surgery and stated that "[e]ndophthalmitis precautions [were] given" to the Veteran.  The Veteran's visual acuity was 20/200 in the right eye.  Later on December 12, 2007, the Veteran provided informed consent for a laser iridotomy.  The consent form signed by the Veteran indicated that the known risks of the laser iridotomy procedure included loss of vision.  On December 14, 2007, the Veteran underwent the laser iridotomy. 

On December 27, 2007, the Veteran reported that his eye was "very sore."  The attending physician stated that "there is either an inflammatory membrane over the lens or he is developing a mature cataract."  This physician noted wound dehiscence and on December 31, 2007, the Ahmed valve implant was removed.  

On January 2, 2008, a VA physician found that, following the recent right eye surgery, the Veteran's "cornea has [a] central abrasion [and the] wound looks like it is beginning to break down again...will have to assume this is now endophthalmitis although [the Veteran] may have not developed [an] infection until [the] wound broke down."  Later that day, the Veteran was diagnosed as having Methicillin-resistant staphylococcus aureus (MRSA). 

Following VA examination in November 2012, the VA examiner stated that the appellant's right eye blindness was due to the infectious endophthalmitis following his 2007 glaucoma surgery and persistent inflammation and breakdown of the wound over the Ahmed valve plate which resulted in infectious endophthalmitis.

The Board notes here that, because the Court found in its July 2016 decision that a January 2014 VA opinion was insufficient for adjudication purposes, that opinion was not relied upon in adjudicating the Veteran's 1151 claim and will not be discussed further in this decision.

The Veteran testified at his November 2014 Board hearing that he experienced right eye pain the night after the surgery and, when the protective eye patch was removed during an examination the next day, he discovered that he was blind in his right eye.  He alleged that he was seen by multiple doctors that day but was not provided a diagnosis and was sent to a private physician who diagnosed a staph infection which VA proceeded to treat for 3 weeks with antibiotic shots and laser procedures.  The Veteran also asserted that he did not remember being told before the surgery, orally or on a consent form, that there was a risk of blindness from the procedure.  He stated that, if he had known that losing his sight was a risk, he would not have undergone the procedure because his high intraocular pressure was not affecting his vision.

Pursuant to the Court's July 2016 decision, the Board obtained a comprehensive medical opinion from an independent medical expert, W. H. B., M.D., in September 2017.  In this opinion, Dr. W. B. stated that he had reviewed the Veteran's records.  Dr. W. B. opined that it was at least as likely as not that the Veteran experienced additional disability, to include loss of vision in the right eye, as a result of the right eye surgeries performed in December 2007.  The rationale for this opinion was that, although the Veteran's visual acuity was 20/60 in the right eye in November 2007 prior to his surgeries, it had deteriorated to light perception only in the right eye  "without any significant recovery in visual function" following surgery.  Dr. W. B. then opined it was not as likely as not that the proximate cause of the additional right eye disability experienced by the Veteran was due to carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA in performing the December 2007 right eye surgeries or other related outpatient treatment.  The rationale for this opinion was that there were no findings of carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA in performing the December 2007 right eye surgeries or other related outpatient treatment.  

Dr. W. B. next opined in September 2017 that VA took appropriate steps to prevent and treat post-operative infection "and the steps taken were in accordance with the standard of the degree of care that would be expected of a reasonable health care provider."  The rationale for this opinion was a review of the Veteran's medical records which showed that "topical antibiotics prophylaxis" was started 3 days prior to his December 11, 2007, surgery and were continued immediately after surgery.  The rationale also was that the Veteran received endophthalmitis precautions "which confirms that the provider was well aware of the risk of infection and took the necessary precautions to provide appropriate antibiotic prophylaxis and instruct the Veteran regarding that risk by dispensing the endophthalmitis precautions."  Dr. W. B. then noted that, when wound dehiscence was noted on December 27, 2007, the Veteran's VA treating physicians "promptly and appropriately prescribed additional antibiotic coverage...as an adjunct to the ongoing prophylactic therapy with the previously prescribed topical antibiotic."  Dr. W. B. next noted that, after a post-operative infection was diagnosed on January 2, 2008, the Veteran's VA treating physicians took "appropriate steps" to treat it by administering intravitreal antibiotics as an adjunct to the previously prescribed topical and oral antibiotics.  Dr. W. B. further noted that, after the Veteran developed a choroidal effusion from low intraocular pressure, his VA treating physicians appropriately changed to intravenous administration of antibiotics "due to the high risk of retinal detachment with the use of ongoing intravitreal antibiotic injections in the setting of choroidal swelling."

Dr. W. B. next stated in his September 2017 opinion that there was no infection diagnosed between the Veteran's December 11, 2007, right eye surgery and his December 27, 2007, outpatient treatment visit where his VA treating physician prescribed an oral antibiotic "as adjunctive prophylactic care following the diagnosis of a wound dehiscence on December 27 that required a return to the operating room for additional surgery on December 31, 2007."  Following a diagnosis of a post-operative infection (endophthalmitis) on January 2, 2008, "prompt and appropriate steps were taken to treat the infection."  Thus, Dr. W. B. concluded that the Veteran's discharge following December 11, 2007, surgery, oral and written instructions regarding post-surgical self-care, and the use of a topical antibiotic between the surgery and December 27, 2007, where additional antibiotics were prescribed "comports with the degree of care that would be expected of a reasonable health care provider."

Dr. W.B. next opined in September 2017 that the Veteran's development of additional right eye disability was a reasonably foreseeable development of his December 2007 right eye surgeries and related treatment.  The rationale for this opinion was a review of the Veteran's medical records.  The rationale also was based on the Veteran's medical history prior to his December 2007 right eye surgery which included 2 prior failed glaucoma surgeries in 1998 and in February 2007.  The rationale further was that the Veteran's right eye evaluations leading up to December 2007 required further surgical intervention and he would have experienced complete loss of vision in the right eye without the surgical treatment proposed in December 2007.  Dr. W. B. stated "...the outer layer of the right eye, the conjunctiva, was a delicate and fragile membrane tissue that was not able to withstand the amount of repetitive surgical [treatment]...without significant stress on that tissue and surgical wound."  Dr. W. B. also stated that it was "a lot to ask" of the conjunctiva to withstand all of the Veteran's surgeries and to heal up properly afterwards.  This physician concluded that "it is not surprising and is in fact expected that the medically necessary December 11, 2007, surgery resulted in a wound dehiscence of the conjunctiva and that the development of additional right eye disability was a reasonable foreseeable result of the Veteran's December 2007 right eye surgeries and related treatment."  This physician noted that "the potential benefit of achieving a reduction in [the Veteran's] intraocular pressure to the desired target range outweighed the high risk for the complications experienced because choosing no further surgical intervention would have led to complete optic nerve impairment and loss of vision."  Dr. W. B. finally concluded that, given the high risk of post-surgical complications due to the Veteran's "fragile, delicate, and previously compromised conjunctival outer layer of the eye, the development of additional right eye disability was a reasonable foreseeable result of the Veteran's December 2007 right eye surgeries and related treatment."

Despite the Veteran's assertions to the contrary, the record evidence clearly shows that the right eye blindness which he experienced following December 2007 right eye surgeries was reasonably foreseeable and not due to VA lack of proper care/negligence in providing surgical and outpatient treatment at that time.  The Veteran signed informed consent forms for each of his December 2007 right eye surgeries which clearly indicated that the foreseeable outcomes of these surgeries included blindness or loss of vision in the right eye.  Having reviewed these forms, the Board finds that any argument that the Veteran did not provide informed consent to the right eye surgeries performed in December 2007 or did not realize that a foreseeable outcome of these surgeries included blindness or loss of vision in the right eye is without merit.  More importantly, Dr. W. B. provided a comprehensive medical opinion in September 2017 in which he concluded that, although the Veteran's right eye blindness was a reasonably foreseeable outcome of his December 2007 right eye surgeries, this condition was not due to any lack of proper care/negligence on the part of VA.  Dr. W. B. also concluded that the Veteran's VA treating physicians provided him with an appropriate standard of care consistent with that of a reasonable health care provider in performing both right eye surgeries and in post-surgical follow-up care which required the use of multiple antibiotics to prevent and treat post-surgical infections.  Dr. W. B. noted that, without the surgical intervention in December 2007, the Veteran would have experienced complete loss of vision in the right eye.  Dr. W. B. also concluded that the benefit of reducing the Veteran's intraocular pressure in the right eye outweighed the high risk of complications from his right eye surgeries due to the "fragile, delicate, and previously compromised conjunctival outer layer of the eye."  All of these opinions were fully supported.  See Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) (finding that a medical opinion "must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions").  The Veteran also has not identified or submitted any evidence which supports granting his claim.  In summary, the Board finds that the claim of entitlement to compensation under 38 U.S.C. § 1151 for right eye blindness, claimed as due to VA lack of proper care/negligence in providing surgical and outpatient treatment, must be denied.


ORDER

Entitlement to compensation under 38 U.S.C. § 1151 for right eye blindness, claimed as due to VA lack of proper care/negligence in providing surgical and outpatient treatment, is denied.





____________________________________________
R. FEINBERG
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


